Order entered April 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00232-CV

                        ROSE TRADING, LLC, Appellant

                                          V.

                  WEI WEI AND BRIAN HUNTER, Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-13-12859

                                      ORDER

      Before the Court is the April 20, 2021 request of Tenesa Shaw, Official

Court Reporter for the 192nd Judicial District Court, for an extension of time to

file the reporter’s record in this accelerated appeal. Ms. Shaw states the reporter’s

record consists of four volumes that were recorded by her and two other court

reporters. She further states that appellant has not yet paid their respective fees for

preparing the record. We GRANT the request. We ORDER Ms. Shaw, as the

Official Court Reporter, to file, by May 3, 2021, either the reporter’s record or
written confirmation that appellant has failed to pay the fees for preparing the

record. We caution appellant that if the Court receives written confirmation of no

payment, we will order the appeal be submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Shaw and all parties.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE